DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendments and arguments filed 12/23/2021, the previous objection and rejections have been withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Edmond Walsh on 01/12/2022.

The application has been amended as follows: 
1. (Currently Amended) An iris protector for use in reducing occurrences of prolapse of iris tissue during ophthalmic surgical procedures, said iris protector comprising:
a. a substantially planar iris engaging portion configured to rest directly on an iris once inserted inside an eye; and
first ends of the folding handling member and the folding handling members comprise engagement elements positioned at respective second ends of the folding handling members.

8. (Currently Amended) The iris protector of claim 1, wherein said substantially planar iris engaging portion is configured for:
a. acquiring a folded configuration in response to application of a force to the folding handling members; and
b. reverting to an elongated configuration after the force to the folding handling members ceases to be applied.


17. (Currently Amended) The iris protector of claim 1, wherein the engagement elements include

18. (Currently Amended) The iris protector of claim 1, wherein the engagement elements include

19. (Currently Amended) The iris protector of claim 1, wherein the engagement elements include


a. a substantially planar iris engaging portion configured to rest directly on an iris once inserted inside an eye; and 
b. folding handling members extending from the substantially planar iris engaging portion, wherein the folding handling members include a scale pattern extending along at least a portion of the folding handling members, the scale pattern including a plurality of projections configured to facilitate a mechanical engagement of the folding handling members with an instrument.



Allowable Subject Matter
Claims 1 – 8, 14, 17 – 19, 39 – 41, and 46 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding the independent claim 1, the prior art alone or in combination with fails to disclose or make obvious an iris protector comprising a planar iris engaging portion configured to rest directly on the iris, and folding handling members extending from the iris engaging portion, and the respective ends of the folding handling members are secured to the lateral portions of the iris engaging member and comprises engagement elements at the second ends of the folding handling members.
Regarding the independent claim 39, the prior art alone or in combination with fails to disclose or make obvious an iris protector comprising a planar iris engaging 
Regarding the independent claim 40, the prior art alone or in combination with fails to disclose or make obvious a kit for use in an ophthalmic surgical procedure comprising an iris protector comprising a planar iris engaging portion configured to rest directly on the iris, and folding handling members extending from the iris engaging portion and form a loop together, and a manipulator configured for mechanically engaging the loop.
The closest prior art, Peyman (US 4617023), discloses an iris protector (intraocular lens 50 / 80) comprising a substantially planar iris engaging portion (lens 50 / 80) configured to rest directly on an iris once inserted inside an eye (Examiner’s note: the device of Peyman can be configured to rest on the iris), folding handling members (haptic means 52 / 58 / 84) extending from the substantially planar iris engaging portion (lens 50 / 80) (column 6, lines 30 - 60, and Fig. 2). However, Peyman does not disclose or make obvious [claim 1] wherein the folding handling members are attached to the iris engaging portion via one end and comprise engagement elements on the second end. It would not have been obvious to modify the handling members of Peyman with engagement elements because there is no motivation to do so, and further modification could render the device of Peyman in operable for its intended use, as the device might not be able to be grasped / delivered in the manner disclosed by Peyman. Additionally, Peyman does not disclose or make obvious [claim 39] wherein the folding handling [claim 40] a sterilized kit and a manipulator configured to engage the loop formed by the handling members. It would not have been obvious to modify Peyman to include a manipulator because there is no motivation that gives reason to make such a modification. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748. The examiner can normally be reached Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771